Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek Benke, the Applicant’s representative on 1/22/2021.
The application has been amended as follows: 
1. (Examiner’s Amendment) A local thermal energy consumer assembly arranged to be connected to a thermal energy circuit comprising a hot conduit configured to allow heat transfer liquid of a first temperature to flow therethrough, and a cold conduit configured to allow heat transfer liquid of a second temperature to flow therethrough, the second temperature is lower than the first temperature, the local thermal energy consumer assembly comprising:
a thermal energy consumer valve;
a thermal energy consumer pump;
a thermal energy consumer heat exchanger connectable to the hot conduit via the thermal energy consumer valve for allowing heat transfer liquid from the hot conduit to flow into the thermal energy consumer heat exchanger, connectable to the hot 
a first pressure difference determining device adapted to determine a first local pressure difference, Δp1, between heat transfer liquid of the hot and the cold conduits; and
a first controller arranged to, based on the first local pressure difference, selectively control the use of either  the thermal energy consumer valve or  the thermal energy consumer pump, 
wherein the thermal energy consumer valve is set to be selectively activated when the first local pressure difference indicates that a first local pressure of the heat transfer liquid of the hot conduit is larger than a first local pressure of the heat transfer liquid of the cold conduit, and wherein the thermal energy consumer pump is set to be selectively activated when the first local pressure difference indicates that the first local pressure of the heat transfer liquid of the hot conduit is lower than or equal to the first local pressure of the heat transfer liquid of the cold conduit.


 adjacent  to where the thermal energy consumer heat exchanger is connected to the hot conduit, and wherein the cold conduit pressure determining device is connected to the cold conduit adjacent in the vicinity to where the thermal energy consumer heat exchanger is connected to the cold conduit.
5. (Currently Amended) A local thermal energy generator assembly arranged to be connected to a thermal energy circuit comprising a hot conduit configured to allow heat transfer liquid of a first temperature to flow therethrough, and a cold conduit configured to allow heat transfer liquid of a second temperature to flow therethrough, the second temperature is lower than the first temperature, the local thermal energy generator assembly comprising:
a thermal energy generator valve; 
a thermal energy generator pump;
a thermal energy generator heat exchanger connectable to the cold conduit via the thermal energy generator valve for allowing heat transfer liquid from the cold conduit to flow into the thermal energy generator heat exchanger, connectable to the cold conduit via the thermal energy generator pump for pumping heat transfer liquid from the cold conduit into the thermal energy generator heat exchanger, and connectable to the hot conduit for allowing return of heat transfer liquid from the thermal energy generator heat exchanger to the hot conduit, wherein the thermal energy generator heat exchanger is arranged to transfer thermal energy from its surroundings to heat transfer 
a second pressure difference determining device adapted to determine a second local pressure difference, Δp2, between heat transfer liquid of the hot and the cold conduits; and
a second controller arranged to, based on the second local pressure difference, selectively control the use of either  the thermal energy generator valve or  the thermal energy generator pump,
wherein the thermal energy generator valve is set to be selectively activated when the second local pressure difference indicates that a second local pressure of the heat transfer liquid of the cold conduit is larger than a second local pressure of the heat transfer liquid of the hot conduit, and wherein the thermal energy generator pump is set to be selectively activated when the second local pressure difference indicates that the second local pressure of the heat transfer liquid of the cold conduit is lower than or equal to the second local pressure of the heat transfer liquid of the hot conduit.
6. (Examiner’s Amendment) The local thermal energy generator assembly according to claim 5, wherein the second pressure difference determining device comprises a hot conduit pressure determining device and a cold conduit pressure determining device, wherein the hot conduit pressure determining device is arranged to be connected to the hot conduit for measuring a first local pressure of the heat transfer liquid of the hot conduit, wherein the cold conduit pressure determining device is arranged to be connected to the cold conduit for measuring a first local pressure of the [[the]] a first local pressure difference as a pressure difference between [[the]] a first local pressure of the heat transfer liquid of the hot conduit and [[the]] a first local pressure of the heat transfer liquid of the cold conduit.
7. (Examiner’s Amendment) The local thermal energy consumer assembly according to claim 6, wherein the hot conduit pressure determining device is connected to the hot conduit adjacent  to where the thermal energy generator heat exchanger is connected to the hot conduit, and wherein the cold conduit pressure determining device is connected to the cold conduit adjacent  to where the thermal energy generator heat exchanger is connected to the cold conduit. 
13. (Examiner’s Amendment) A method for controlling a thermal energy consumer heat exchanger being, via a thermal energy consumer valve and a thermal energy consumer pump, selectively connected to a hot conduit being configured to allow heat transfer liquid of a first temperature to flow therethrough, and being, via a return conduit, connected to a cold conduit being configured to allow heat transfer liquid of a second temperature to flow therethrough, wherein the second temperature is lower than the first temperature, the method comprising:
determining a first local pressure difference between heat transfer liquid of the hot conduit and heat transfer liquid of the cold conduit; and
based on the first local pressure difference, selectively activating either the thermal energy consumer valve or the thermal energy consumer pump for allowing heat transfer liquid from the hot conduit to enter into the thermal energy consumer heat exchanger, 
wherein the thermal energy consumer valve is set to be selectively activated when the first local pressure difference indicates that a first local pressure of the heat transfer liquid of the hot conduit is larger than a first local pressure of the heat transfer liquid of the cold conduit, and wherein the thermal energy consumer pump is set to be selectively activated when the first local pressure difference indicates that the first local pressure of the heat transfer liquid of the hot conduit is lower than or equal to the first local pressure of the heat transfer liquid of the cold conduit.
14. (Cancelled by Examiner).
15. (Examiner’s Amendment) A method for controlling a thermal energy generator heat exchanger being, via a thermal energy generator valve and a thermal energy generator pump, selectively connected to a cold conduit being configured to allow heat transfer liquid of a second temperature to flow therethrough, and, via a return conduit, connected to a hot conduit being configured to allow heat transfer liquid of a first temperature to flow therethrough, wherein the second temperature is lower than the first temperature, the method comprising:
determining a second local pressure difference between heat transfer liquid of the hot conduit and heat transfer liquid of the cold conduit; and
based on the second local pressure difference, selectively controlling the use of either the thermal energy-generator valve or the thermal energy generator pump for allowing heat transfer liquid from the cold conduit to enter into the thermal energy generator heat exchanger,
wherein the thermal energy generator valve is set to be selectively activated when the local pressure difference indicates that a local pressure of the heat transfer liquid of the cold conduit is larger than a local pressure of the heat transfer liquid of the hot conduit, and wherein the thermal energy generator pump is set to be selectively activated when the second local pressure difference indicates that the second local pressure of the heat transfer liquid of the cold conduit is lower than or equal to the second local pressure of the heat transfer liquid of the hot conduit.
16. (Cancelled by Examiner).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of reference, Vaughan el al. (US 2012/0279681), LIU (US 2015/0083362), and Tumelty et al. (US 2005/0081507), alone or in combination does not disclose the claimed thermal energy consumer assembly wherein the controller, based on a pressure difference between the hot and cold conduits, selectively adjusts activation of a pump or a valve to balance the local pressure difference between the two.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571) 270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746